DETAILED ACTION

1.	This office action is in response to amendment filed on Apr 29, 2021. Claims 1, 5, 7, 8, 9 and 13 have been amended. Claims 4, 6, 12, 14-15, 17 have been canceled. Claims 1-3, 5, 7-11, 13 and 16 have been presented. Claims 1-3, 5, 7-11, 13 and 16 are pending.
Claims 1-3, 5, 7-11, 13 and 16 are allowed.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments/remarks filed on Apr 29, 2021 is persuasive thus, the application is in condition to be allowed. 
4.	Applicant arguments on pages 7-8 of applicant remarks, regarding the rejection of the claims 5 and 15 under 35 U.S.C. 112 (d) are persuasive in view of amending claim 5 and cancellation of claim 15. Therefore, the rejection of the claims under 35 U.S.C. 112 (d) are withdrawn.
5.	Applicant arguments regarding the rejection of the claims in view of indication of allowable subject matter led to applicant’s amendments are persuasive under 35 U.S.C. 103. Therefore, the rejection of the claims under 35 U.S.C. 103 are withdrawn.

Allowable Subject Matter
6. 	Independent claims 1, 5, and 9 are allowed over prior art of record. Dependent claims 2-3, 7-8, 10-11, 13, and 16 depend on the above-mentioned independent claims 1, 5, and 9 are allowed by virtue of its dependency.

Examiner’s Statement of Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: Independent claims 1, 5, and 9 are allowed in view of the prior art. 
The closes prior art of Tae Jung Kim (US 2014/0002898), discloses The display method may enable the displayed image to be watched using means for enabling a user to view the light in the invisible spectrum.
Longbotham et al. (US 2016/0050345), discloses a wearable display apparatus for viewing video images of scenes and/or objects illuminated with infrared light, the display apparatus comprising a transparent display that is positioned in a user's field of vision when the display apparatus is worn, a stereoscopic video camera device including at least two cameras that each capture reflected infrared light images of a surrounding environment and a projection system that receives the infrared light images from the stereoscopic camera device. 
They fail to teach alone, or in combination, at the time of the invention, the claimed features and limitations. 
None of the prior art of record teaches or made obvious the feature: " wherein the at least one original image is at least one visible image, and the at least one original image comprises a same image for realizing a two-dimensional display, or the at least one original image comprises two images having different viewing angles and for realizing a three-dimensional display, the infrared images are encrypted infrared images, the controller comprises a decryptor, the decryptor is for decrypting the encrypted infrared images or 
Dependent claims 2-3, 7-8, 10-11, 13, and 16 depend on the above-mentioned independent claims 1, 5, and 9  are allowed and are therefore allowed by virtue of its dependency. 
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at the time it was filed. 
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

8.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hasegawa et al. US 20080277585 A1- discloses a monitor camera is installed in an area which unauthorized persons are forbidden to enter, to watch a specific object, such as a man, in connection with the background and setting a photographing direction to unit images that constitute a panorama image of the entire area.
Choi et al. IEEE July 1-3, 2015 ICACT2015, “Cloud based Video Storage System with Privacy Protection” disclosing a Cloud based Video Storage System which supports Privacy Protection and the operation of the Cloud based Video Storage System with
flowcharts so that how the system supports the privacy protection for the Cloud based Video Storage System.
 Matoba el al. Proceedings of the IEEE | Vol. 97, No. 6, June 2009, “Optical Techniques for Information Security”, discloses free space optical techniques for information encryption and security. These approaches are based on manipulating some physical parameters of the optical waves that convey the information by using modern spatial
light modulators (e.g., Liquid crystal displays) and digital image sensors (e.g., CCD or CMOS).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/Primary Examiner, Art Unit 2437